FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10208

               Plaintiff - Appellee,             D.C. No. 1:03-cr-05453-LJO

 v.
                                                 MEMORANDUM*
EDISON SHINO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Edison Shino appeals from the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shino contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Waters, 771 F.3d 679, 680 (9th Cir. 2014). As the district court correctly

concluded, even assuming that Amendment 782 reduced Shino’s Guidelines range

to 210-262 months, Shino is ineligible for a sentence reduction because his

sentence is already below the minimum of that range. See U.S.S.G.

§ 1B1.10(b)(2)(A) (“[T]he court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.”). Moreover, as Shino

acknowledges, his argument that applying section 1B1.10(b)(2)(A) to his case

violates the Ex Post Facto Clause is foreclosed by our decision in Waters. See

Waters, 771 F.3d at 681.

      We decline to consider Shino’s argument, raised for the first time in his

reply brief, that Waters is distinguishable. See Padgett v. Wright, 587 F.3d 983,

985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   15-10208